—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Lipp, J.), rendered August 8, 1989, convicting him of criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
For the most part the defendant failed to preserve for appellate review his contention that the prosecutor made improper statements during his summation (see, CPL 470.05 [2]; People v Nuccie, 57 NY2d 818, 819; People v Simms, 222 AD2d 622; People v Melendez, 143 AD2d 946, 947). In any event, the remarks in question were fair comment on the evidence (see, People v Ashwal, 39 NY2d 105; People v Simms, supra), or fair response to the comments that the defense counsel made during summation (see, People v Galloway, 54 NY2d 396; People v Blair, 226 AD2d 470; People v Miller, 183 AD2d 790, 791).
The defendant’s sentence was not excessive. Thompson, J. P., Sullivan, Santucci and McGinity, JJ., concur.